UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter ended March 31, 2013 Commission File Number: 333-169531 EMPIRE GLOBAL GAMING, INC. (Exact name of registrant as specified in its charter) Nevada 27-2529852 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 555 Woodside Avenue Bellport, New York 11713 (Address of principal executive offices) (Zip code) (877) 643-3200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes TNo £. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer £ Smaller Reporting Company T Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes £No T There were 56,801,000 shares of common stock outstanding as of May 14, 2013. EXPLANATORY NOTE Overview Empire Global Gaming, Inc. (the Company), is filing this Amendment No. 1 to its Quarterly Report on Form 10-Q (the “Amendment”) to amend and restate the Company’s previously issued and unaudited interim financial statements and related financial information as of March 31, 2013 and for the three months ended March 31, 2013, which was originally filed with the Securities and Exchange Commission on May 13, 2013.As described below and in Note 1, the restatement adjusts the Company’s accounting for common shares issued to consultants and professionals on March 7, 2013, effective March 1, 2013. Background During the Company’s review of the financial statements for the three months ended March 31, 2013, previously filed on Form 10-Q on May 13, 2013, the Company determined that the financial statements filed for the period ended March 31, 2012 contained a misstatement relating to its accounting treatment of common share issued to consultants and professionals. Specifically, the Company did not record the issuance of the common shares and its corresponding effects on the Company’s financial statements. Effects of Restatement The tables below present the effect of the financial statement adjustments related to the restatement of our previously reported financial statements as of and for the three month period ended March 31, 2013.The effect of the restatement on the balance sheet as of March 31, 2013 is as follows: March 31, 2013 As Reported Adjustment Restated Prepaid expenses - a, b Common stock a Additional paid-in capital a Deficit accumulated during the development stage ) ) b ) a - To adjust the common stock and additional paid-in capital for issuance b - To write off a portion on prepaid services The effect of the restatement on the income statement for the three months ended March 31, 2013 and from Inception (May 11, 2010) through March 31, 2013 is as follows: Three months ended March 31, 2013 As Reported Adjustment Restated General, selling and administrative expenses a Operating Loss ) ) a ) Net Loss ) ) a ) Net loss per common share - basic and diluted ) ) ) Weighted average of common shares outstanding 2,000,000- From Inception (May 11, 2010) to March 31, 2013 As Reported Adjustment Restated General, selling and administrative expenses a Operating Loss ) ) a ) Net Loss ) ) a ) a - To write off a portion on prepaid services 2 The effect of the restatements on the statement of cash flows for the three months ended March 31, 2013 and from Inception (May 11, 2010) through March 31, 2013 is as follows: For the three months ended March 31, 2013 As Reported Adjustment Restated Net Loss ) ) a ) Stock for services - b From Inception May 11, 2010 to March 31, 2013 As Reported Adjustment Restated Net Loss ) ) a ) Stock for services b a - To write off a portion on prepaid services b - To adjust common stock and additional paid-in capital for issuance Consistent with the information above, the Company has revised the following items in this Form 10-Q/A: Part I Item 1- Financial Statements (Unaudited) including Notes 1and 2 to the Financial Statements Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations Additionally, in this Amendment, the Company is including currently dated certifications from the Company’s Principal Executive Officer and Principal Financial Officer as required by Section 302 of the Sarbanes-Oxley Act of 2002 in Exhibits 31.1 and a currently dated certification from the Company’s Principal Executive Officer and Principal Financial Officer as require by Section 906 of the Sarbanes-Oxley Act of 2002 in Exhibit 32.1. Except to the extent described above and set forth herein, the financial statements and other disclosures in the Form 10-Q initially filed on May 13, 2013 (the “Form 10-Q”) are unchanged and this amendment does not reflect any events that have occurred after the Form 10-Q, as amended by the Amended Form 10-Q was filed.Accordingly, this amendment should be read in conjunction with the Company’s Form 10-Q, as amended by the Amended Form 10-Q, and the Company’s subsequent filings with the United States Securities and Exchange Commission. In light of the restatement, readers should not rely on the Company’s previously filed financial statements as of and for the three month period ended March 31, 2013. 3 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 5- 7 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 12 ITEM 4 CONTROLS AND PROCEDURES 12 PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 13 ITEM 1A.RISK FACTORS 13 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 13 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 13 ITEM 4.MINE SAFETY DISCLOSURES 13 ITEM 5.OTHER INFORMATION 13 ITEM 6.EXHIBITS 13 SIGNATURES 14 4 PART I– FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EMPIRE GLOBAL GAMING, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS March 31, December 31, (Unaudited) (Audited) Restated ASSETS CURRENT ASSETS: Cash $ $ Prepaid expenses - Inventory Total current assets OTHER ASSETS Equipment Less: Accumulated depreciation ) ) Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Total current liabilities LONG TERM LIABILITIES: Note payable - Stockholder TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Common stock: $0.001 par value; 980,000,000 authorized, 56,801,000 and 50,801,000 shares issued and outstandingas of March 31, 2013 and December 31, 2012, respectively. Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these interim financial statements. 5 EMPIRE GLOBAL GAMING, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS (UNAUDITED) For the three months ended, From inception March 31, March 31, (May 11, 2010) to March 31, 2013 Restated Restated REVENUES $ $ COST OF GOODS SOLD GROSS PROFIT GENERAL & ADMINISTRATIVE EXPENSES: NET LOSS $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average of common shares outstanding The accompanying notes are an integral part of these interim financial statements. 6 EMPIRE GLOBAL GAMING, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF CASH FLOWS From inception For the three months ended, (May 11, 2010) to March 31, 2013 March 31, 2012 March 31, 2013 Restated Restated Cash Flows from Operating Activities: Net Loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Stock for services - Depreciation - (Increase)/decrease in: Accounts receivable - - Inventory ) Prepaid legal fees - - Prepaid expenses ) - ) Increase/(decrease) in: Accounts payable Net cash used in operating activities ) ) ) Cash Flows From Investing Activities Fixed assets - - ) Net cash used in investing activities - - ) Cash Flows From Financing Activities: Proceeds from note payable - Stockholder - Proceeds from issuance of common stock - - Net cash provided by financing activities - NET INCREASE (DECREASE) IN CASH ) ) CASH AT BEGINNING OF THE PERIOD - CASH AT THE END OF THE PERIOD $ $ $ Non-Cash Transactions: Contributed inventory $
